DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 8/29/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to obviate all prior objections rejections. New grounds respectfully follow.
The examiner notes that "abradable matrix" has been added to independent claim 1. While the specification as originally filed does not use these exact words, the examiner views it as reasonably supported by the specification's discussion of the "annular metallic matrix 31" (¶ 63 of the pre-grant publication, US 2021/0246731) and the "various stages of wear of the annular coring bit" shown in figs 9A-9F & 13A-13F & discussed in ¶s 56, 60, & 84 of the same pre-grant publication.
The examiner also notes Applicant's statement that they interpret the present "liquid fluid" as being expressly drawn to drilling fluid: "Presumably, the Examiner considers that a gas is a fluid. In this technology, fluid refers to drilling fluid, such as mud, and not a gas" (4th paragraph on page 8 of the present Remarks). Inasmuch as there are numerous well known usages of the word "fluid" in the oilfield arts that are not directed to "drilling fluid, such as mud", the claims do not recite "drilling fluid", and it is improper to import limitations into he claims through arguments rather than limitations (MPEP §2111.01, subsection I), the examiner notes this statement by Applicant for the record.

Claim Objections
Claim 11 is objected to because of the following informalities: The phrase "b) there is pathway for fluid flow" appears to be a typo of "b) there is a pathway for fluid flow".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 20, & 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 14 recites in the preamble "The drilling apparatus with the drill bit" and previously depended from claim 1. The present amendments change the dependency to claim 4. However claim 4 is only directed "a drill bit" (i.e. the preambles of claims 4 & 14 differ in scope of what they define) and does not include "the drilling apparatus" (i.e. the "force generator" is recited as intended use in claim 4, not a positive requirement). This renders claim 14 indefinite because it's required scope is unclear.
Further, the limitations of claim 14 are purely functional, and appear to already be required by claim 4, which already requires the "annular coring bit [is] rotatable" and the "concentric drill bit [that] repeatedly axially moves". This is the totality of the body of claim 14. This further renders claim 14 indefinite as it is unclear how or even if it further limits parent claim 4.

Claim 20 depends from canceled claim 12. For the purposes of examination, claim 20 has been interpreted as though it depended from independent claim 4 (like claim 12 previously did before its cancelation).

Claim 22 recites "The drill bit according to claim 4, where oscillation is or comprises a vibration". The limitation being referenced in claim 4 recites "a concentric drill bit… that repeatedly axially moved when oscillated and/or impact by the liquid fluid driven force generator". However, the "liquid fluid driven force generator" is not a structural requirement of claim 4 as defined by the preamble of claim 4. Claim 4 encompasses a "drill bit" which is capable of being attached to a "liquid fluid driven force generator", and does not recite them together in combination as in claim 1. 
This renders claim 22 indefinite because the limitations therein are entirely directed to aspects of the "liquid fluid driven force generator", not structural requirements of the drill bit. It is therefore unclear how or if the limitations of claim 22 structurally limit the drill bit, when the claim is directed to features that are not part of the drill bit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 21, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,054,255 (Howard), in view of US 2010/0089660 (Pearce), in further view of WO 2012/00287 (Powell) & US 2006/0180354 (Belnap).

	Independent claim 1: Howard discloses a reverse circulation (RC) drilling apparatus (fig 1; the type of circulation used as currently recited is interpreted as intended use per MPEP §2111.02, subsection II. The body of the claim fully & intrinsically lays out the invention and the preamble merely states the intended use of the structure recited therein. In other words, the "manner of operating the device does not differentiate apparatus claim[s] from the prior art" - MPEP §2114, subsection II) comprising:
	drill string (drill string above fig 2);
	a force generator ("means 13" - first ¶ of the second column of page 2); and
	a drill bit (fig 2) comprising:
	an annular coring drill bit ("shoe 20" - figs 1 & 2) that is rotatable (page 1, first column, lines 27-47) to cut a formation bore face to create a core plug (C, fig 2); and
	a concentric drill bit ("inner cutter 12" - fig 2) with aggressively shaped bit inserts ("cutting parts or blades 22" - fig 3 - that cut rock),
	wherein the force generator is configured to oscillate and/or impact the concentric drill bit ("12 is arranged to shift longitudinally with respect to the body 10" - page 2, first column, lines 32-35; "under other operating conditions operates to impart a downward hammering to the cutter 12 whereby it shatters or breaks the formation through a percussive or crushing action" - first ¶ of the second column of page 2) so that the concentric drill bit repeatedly axially moves to break the core plug ("means 13" - first ¶ of the second column of page 2).
	While Howard discloses that the annular coring drill bit 20 has cutting blades 21, Howard does not expressly disclose the coring bit has diamond cutting elements embedded in an abradable matrix.
	However Pearce discloses a diamond impregnated annular coring drill bit (figs 1 & 2; " he crown 104, 204, 304, 404 can also include a plurality of abrasive cutting media dispersed throughout the hard particulate material. The abrasive cutting media can include one or more of natural diamonds, synthetic diamonds, polycrystalline diamond or thermally stable diamond products" - ¶ 97) with diamond cutting elements (ibid) embedded in an abradable matrix ("During drilling operations, the abrasive cutting media is gradually exposed as the supporting matrix material is worn away. The continuous exposure of new abrasive cutting media by wear of the supporting matrix forming the cutting portion can help provide a continually sharp cutting surface" - ¶ 6. " One will appreciate that as the crown 404 erodes through drilling, the notches 412 can wear away. As the erosion progresses, the enclosed slots 430 can become exposed at the cutting face 409 and then thus become notches." - ¶ 72) that is rotatable (¶ 103) to cut a formation bore face to create a core plug (¶ 39).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the layered diamond crown taught by Pearce in the tool taught by Howard. This allows the annular coring bit to wear during use but without substantially reducing the structural integrity of the drill bit (¶ 72).
	The combination of Howard & Pearce does not disclose that the force generator is driven by a liquid.
However Powell discloses a liquid fluid driven (Page 3:29-31:  "It is another object optionally to have such fluid after having powered a PDM which rotates the rotor relative to a stator [which carries an array of interacting magnets] to cause shuttling as a consequence of the relative rotation, feed further downhole". Page 13:10-12: "There is a fluid path of one fluid system provided through the centre of the rotor eg. of an externally supplied fluid (eg. drilling mud as might be used to power a PDM that flows down to the drill bit or tool to displace the cuttings while in operation, etc)". Page 16:17-19: "As can be seen, a PDC (not shown) can power the upper end region (directly or indirectly) of the shafted rotor 10…" Page 20:32-33: "A suitable rotary input (e.g. PDC, drilling turbine - or an electrical, pneumatic, hydraulic or other) is provided to rotate the rotationally activated magnetic array…" The examiner respectfully notes that Applicant expressly states that the present "liquid fluid" is drawn to drilling mud in page 8 of their present Remarks. Powell is clear that the driving fluid may be liquid: page 3:32-34) force generator (fig 1) configured to oscillate an impact/hammer bit ("bit 3" - fig 1; "the axially reciprocating magnetic array may impact against the tool body - thereby transmitting a high energy shock to drill bit." - page 19:16-19) so that the drill bit repeatedly axially moves ("…whereby, under the rotational input of the first array, the second array is caused to reciprocate axially within the (generally tubular) tool housing" - page 1:13-16. " a system to allow a flow through liquid (eg. PDM driving liquid and/or drilling mud)" - page 13:3) to drill the formation (page 19:16-19).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the liquid fluid driven force generator taught by Powell in place the mechanical force generator taught by Howard. This is a robust tool with numerous advantages discloses (page 1:17-22; page 6:19-22; page 13:19-29; page 18:6-14).
The combination does not disclose that the hammer / percussion bit ("inner cutter 12" - fig 2 of Howard) has tapered polycrystalline bit inserts.
However Belnap discloses a hammer bit (fig 2 & ¶ 6) fitted with tapered polycrystalline bit inserts (26, fig 2; fig 4; ¶s 6, 8, & 31). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the tapered polycrystalline inserts taught by Belnap on the hammer bit taught by Howard. Polycrystalline diamond inserts are conventional and replete in the art, but also a significant advancement from the older technology of Howard. Their benefits are well known, including their hardness, durability, effectiveness in certain types of formations, and replaceability upon damaging. Belnap shows that they are known to be used on hammer bits (as cited above).

	Claim 2: The RC drilling apparatus according to claim 1, wherein the drill string is coupled to and operable to rotate the annular coring bit (Howard: "When the drill is rotated and fed downwardly in the usual manner the cutting blades 21 operate to cut or form an annular channel in the earth formation" - page 2, first column, lines 20-24).

	Claim 3: The RC drilling apparatus according to claim 1, wherein the liquid fluid driven force generator (taught by Powell as cited for claim 1 above) is coupled to and operable to repeatedly axially move the concentric drill bit (Howard as modified by Powell, as cited above. Figs 1 & 2 of Howard; page 2, second column, lines 1-75).

	Claim 21: The RC drilling apparatus according to claim 1, wherein oscillation is or comprises a vibration (Powell; title & abstract).

	Claim 24: The combination as modified above discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Powell also discloses a hammer bit (3, fig 1; Page 20:11-13) with an inner hollow path (not individually numbered but clearly shown in fig 1 as communication with 13) and return holes (13, fig 1 pointing towards the face of the bit. A second "hole" is located at the upper end of the "inner hollow path". In other words, two holes are clearly shown in fig 1: one on the upper side and one on the lower side. Further, an apparently branching second "hole" is suggested in fig 1 but not expressly taught) for passage of return drilling fluid (circulation direction is intended use that does not structurally limit the claim as discussed for claim 1 above).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide fluid communication passages taught by Powell in the invention defined by the combination. The use of a plurality of holes in the face (as opposed to the "upper and lower side" interpretation above) is clearly obvious as a mere duplication of parts that is obvious as it spreads the fluid passages out more evenly across the bit face. The use of drilling mud circulating through the drill bit is exceedingly well understood and replete in the art. It cools the drill bit and removes cuttings from the borehole. Further, as modified by Powell in claim 1, such passages are necessary as the force generator is drilling mud driven and there must be a passage for mud to pass through to complete the circulation.


Claims 4, 5, 7, 11, 14, 20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,054,255 (Howard), in view of US 2010/0089660 (Pearce), in further view of US 2006/0180354 (Belnap).
	Independent claim 4: Howard discloses a drill bit (figs 1 & 2) for coupling in use to a downhole reverse circulation (RC) drilling apparatus (intended use) with a fluid driven force generator for drilling in hard rock formations (The "force generator" is interpreted to not be a positive requirement of the claimed "drill bit" given the wording of the preamble; MPEP §2111.02, subsection II. The modification below is capable of being attached to such a force generator as best shown by the rejection of claim 1 above which positively requires the force generator), the drill bit comprising:
	an annular coring drill bit ("shoe 20" - figs 1 & 2) that is rotatable to cut a formation bore face (page 1, first column, lines 27-47) to create a core plug (C, fig 2), and
	a concentric drill bit (("inner cutter 12" - fig 2) with aggressively shaped bit inserts ("cutting parts or blades 22" - fig 3 - that cut rock) that repeatedly axially moves when oscillated and/or impacted by the liquid fluid drive force generator to break the core plug (page 2, second column, lines 1-75).
	While Howard discloses that the annular coring drill bit 20 has cutting blades 21, Howard does not expressly disclose the coring bit has diamond cutting elements embedded in an abradable matrix.
	However Pearce discloses a diamond impregnated annular coring drill bit (figs 1 & 2; " he crown 104, 204, 304, 404 can also include a plurality of abrasive cutting media dispersed throughout the hard particulate material. The abrasive cutting media can include one or more of natural diamonds, synthetic diamonds, polycrystalline diamond or thermally stable diamond products" - ¶ 97) with diamond cutting elements (ibid) embedded in an abradable matrix ("During drilling operations, the abrasive cutting media is gradually exposed as the supporting matrix material is worn away. The continuous exposure of new abrasive cutting media by wear of the supporting matrix forming the cutting portion can help provide a continually sharp cutting surface" - ¶ 6. " One will appreciate that as the crown 404 erodes through drilling, the notches 412 can wear away. As the erosion progresses, the enclosed slots 430 can become exposed at the cutting face 409 and then thus become notches." - ¶ 72) that is rotatable (¶ 103) to cut a formation bore face to create a core plug (¶ 39).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the layered diamond crown taught by Pearce in the tool taught by Howard. This allows the annular coring bit to wear during use but without substantially reducing the structural integrity of the drill bit (¶ 72).
The combination does not disclose that the hammer / percussion bit ("inner cutter 12" - fig 2 of Howard) has tapered polycrystalline bit inserts.
However Belnap discloses a hammer bit (fig 2 & ¶ 6) fitted with tapered polycrystalline bit inserts (26, fig 2; fig 4; ¶s 6, 8, & 31). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the tapered polycrystalline inserts taught by Belnap on the hammer bit taught by Howard. Polycrystalline diamond inserts are conventional and replete in the art, but also a significant advancement from the older technology of Howard. Their benefits are well known, including their hardness, durability, effectiveness in certain types of formations, and replaceability upon damaging. Belnap shows that they are known to be used on hammer bits (as cited above).

	Claim 5: The drill bit according to claim 4, wherein the concentric drill bit is axially setback from the annular coring bit (Howard, fig 2) to create a recess (ibid) such that in use the core plug is unconfined by the surrounding formation (C is "unconfined" by the surrounding formation as shown in fig 2).

	Claim 7: The drill bit according to claim 4, wherein in use: the annular coring drill bit is configured for coupling to and rotation by a rotational drive of the RC drilling apparatus (The modification is capable of being attached to such a force generator as best shown by the rejection of claim 1 above which positively requires the force generator. The annular coring bit is rotated: "When the drill is rotated and fed downwardly in the usual manner the cutting blades 21 operate to cut or form an annular channel in the earth formation" - page 2, first column, lines 20-24), and
	the concentric drill bit is configured for coupling to the liquid fluid driven force generator (The modification is capable of being attached to such a force generator as best shown by the rejection of claim 1 above which positively requires the force generator).

	Claim 11: The combination as modified above discloses all the of the limitations of the parent claim but does not expressly disclose those of the present. However Pearce discloses a diamond impregnated (¶ 97) annular coring drill bit (¶ 14) comprising: a body ("shank 402" - fig 8) with a hollow core (clearly shown in fig 7 but not individually numbered), a bit face with a cutting structure around an end of the body ("crown 404" - fig 3), the cutting structure comprising:
	an inner ring (cutting area defined by various depths 432, 434, 436, which are interior to the crown; ¶ 78) of inner spaced apart teeth (drawn to the abrasive cutting media disposed in that area of crown 404: ¶ 97) and an outer ring (ring defined by the original cutting face 409, which is on the outer surface of the crown) of outer spaced apart teeth (drawn to the abrasive cutting media disposed in that area of crown 404: ¶ 97), the inner and outer teeth being slanted such that: a) one or more inner teeth overlap one or more outer teeth to provide mutual bracing (¶s 98 & 99; homogenous distribution of the abrasive media results in overlap as shown in fig 8 & disclosed in ¶s 72 & 73), and b) there is [a] pathway for fluid flow where the spaces between inner and outer teeth overlap (plurality of 430 -  72-74).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the layered diamond crown taught by Pearce in the tool taught by the combination as modified above. This allows the annular coring bit to wear during use but without substantially reducing the structural integrity of the drill bit (¶ 72). 

	Claim 14: The drilling apparatus with the drill bit according to claim 4 (the examiner notes the 112b rejection of this claim and the differing scope of the preambles of claims 4 & 14. The examiner uses the interpretation that the preamble of parent claim 4 is applied to claim 14), and configured to rotate the annular coring bit ("When the drill is rotated and fed downwardly in the usual manner the cutting blades 21 operate to cut or form an annular channel in the earth formation" - page 2, first column, lines 20-24) and repeatedly axially move the concentric drill bit (via "means 13" - second column of page 2 of Howard).

	Claim 20: The drill bit according to claim [4], wherein the bit inserts are at right angles to the concentric drill bit face (fig 2 of Belnap).

	Claim 22: The drill bit according to claim 4, wherein oscillation is or comprises a vibration (In light of the 112(b) rejection of this claim as described above, the limitation has been interpreted as best able. The drill bit of claim 4 is capable of being attached to a vibratory force generator as shown by the rejection of claim 1 above).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2,054,255 (Howard), US 2010/0089660 (Pearce), & US 2006/0180354 (Belnap), in further view of WO 2012/00287 (Powell).
	Claim 23: The combination as modified above discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Powell discloses a hammer bit (3, fig 1; Page 20:11-13) with an inner hollow path (not individually numbered but clearly shown in fig 1 as communication with 13) and at least one return hole  (13, fig 1 pointing towards the face of the bit. A second "hole" is located at the upper end of the "inner hollow path". In other words, two holes are clearly shown in fig 1: one on the upper side and one on the lower side. Further, an apparently branching second "hole" is suggested in fig 1 but not expressly taught) for passage of return drilling fluid (circulation direction is intended use that does not structurally limit the claim as discussed for claim 1 above).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide fluid communication passages taught by Powell in the invention defined by the combination. The use of a plurality of holes in the face (as opposed to the "upper and lower side" interpretation above) is clearly obvious as a mere duplication of parts that is obvious as it spreads the fluid passages out more evenly across the bit face. The use of drilling mud circulating through the drill bit is exceedingly well understood and replete in the art. It cools the drill bit and removes cuttings from the borehole. Further, as modified by Powell in claim 1, such passages are necessary as the force generator is drilling mud driven and there must be a passage for mud to pass through to complete the circulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAKE MICHENER/
Primary Examiner, Art Unit 3676